DETAILED ACTION
Status of Claims
Claim 1 is pending.
Claim 1 is amended.
This Action is Made Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/04/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 101 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 112. The arguments regarding the 101 rejection are persuasive and the rejection has been withdrawn. The amendments appear to overcome the previous 112 rejections; however they present additional 112 issues. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1:
	Page 2, lines 8-9 state “data acquisition of the wastewater treatment process: collect WWTP data…” It is not clear if “collect WWTP data…” is the process of “data acquisition” such that the “data acquisition of the wastewater treatment process comprises collecting WWTP data…” or if these are separate steps. 
	Page 2, line 13 states “anaerobic tank oxidation-reduction…” This limitation renders the claim indefinite because it is not clear if the WWTP requires an anaerobic tank or not. It is further not clear how the variable is determined if no anaerobic tank is present. 
	Page 2, line 14 refers to “aerobic tank nitrate…” This limitation renders the claim indefinite because it is not clear if an aerobic tank is required or not. 
	Page 2, lines 14-21 states “the acquired WWTP data is transmitted….” This limitation renders the claim indefinite because the steps are listed under the data acquisition step. It is therefore not clear if the steps that follow are part of the data acquisition or additional separate steps. 
	 
	Page 2, line 25 refers to “data pretreatment…by the PLC” however the claim previously requires “pretreatment by the PLC” (page 2, line 16) it is therefore not clear if the data pretreatment is the same as the pretreatment by the PLC or a separate step. 
	Page 2, lines 25-27 state “data pretreatment of the wastewater treatment process by the PLC: pretreat the acquired WWTP data…” This limitation renders the claim indefinite because it is not clear if data pretreatment comprises pretreating the acquired data or if these are separate steps. 
	Page 2, lines 27-28 state “determine most related variables and remove unrelated variables of membrane fouling.” This limitation renders the claim indefinite because it is not clear what variables are being referred to, it is not clear how the related and unrelated variables are determined, and because the rest of the claim does not appear to provide any steps on how this determination is made or what the determination is used for. 
	Page 2, lines 29-31 state “extract five principal component variables, which are water flow volume…” The claim previously refers to “water flow volume” and the remaining four variables. It is therefore not clear if these are the same variables or different variables. 
	Page 3, line 1 refers to “a membrane fouling intelligent prediction model.” However, page 2, line 32 already refers to “a membrane fouling intelligent prediction model.” It is therefore not clear if these are the same feature or different features in the claim.
	Page 3, line 3 states “intelligent prediction of membrane fouling…: establish a soft computing model…” This limitation renders the claim indefinite because antecedent basis for “intelligent prediction and early warning of membrane fouling” is already provided on page 2, line 18. It is therefore not clear if these are the same or different limitations. It is further not clear if the intelligent prediction comprises establishing a soft computing model or if these are separate steps. 
	Page 3, line 4 states “to achieve water permeability prediction based on…” It is not clear if “water permeability prediction” is the same as the “water permeability… used as [an] output variable” or if these are separate predictions of water permeability.
	Page 4, line 5 states “M>2 is a positive integer” however page 3, line 7 requires that “2<M<30.” It is therefore not clear if the claim is intending to remove the upper limit previously required or merely restating a limitation that has already been required by the claim.
	Page 4, line 29 refers to “the learning step” there is insufficient antecedent basis for this limitation within the claim. 
	Page 5, line 6 states “go to step 3).” This limitation renders the claim indefinite because it is not clear what step 3 is.
	Page 5, line 7 states “intelligent early warning of membrane fouling by the host computer: establish…” This limitation renders the claim indefinite because it is not clear if “intelligent early warning…” comprises establishing a comprehensive evaluation model or if these are separate limitations. 
	Page 5, line 8 refers to “predicted values of water permeability.” This limitation renders the claim indefinite because the claim has already required a prediction of water permeability. It is therefore not clear if the predicted value is the output variable or a different value. 
	Page 5, line 17 refers to “measured values.” This limitation renders the claim indefinite because it is not clear what values are being referred to.  Specifically it is not clear if these are the acquired variables or any measured values. 
	Page 7, line 7 states “determine a pollution level is a possibility vector…” This limitation renders the claim indefinite because it is not clear what step or method is being required. 
	Page 7, line 13 states “the, it will be…” This limitation renders the claim indefinite because it is not clear what “it” is referring to. 
	Page 8, lines 9-10 refer to “the prediction results.” There is insufficient antecedent basis for this limitation within the claims. 
	Page 8, lines 11-12 state” the membrane fouling will happen in near future” This limitation renders the claim indefinite because it is not clear if it is intended to be the warning issued or if this is a step/result of the process. 
	Page 8, line 14 states “normal operation can be continued.” This limitation renders the claim indefinite because there is no alternative that requires a change from normal operation and it is not clear what normal operation is limited to or what is required by continuing normal operation.  
	The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        10/21/2022